                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

PATRICK FITZGERALD PORTER,

                   Petitioner,

vs.                                            Case No.:   3:18-cv-1353-J-32PDB

COMPTROLLER, PETER FRANCHOT,
AND FLORIDA ATTORNEY GENERAL

                   Respondent.
                                           /

                                         ORDER

      Mr. Hozae Lamar Milton initiated this action on behalf of Petitioner, Patrick

Fitzgerald Porter, by filing a Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody. Doc. 1, Petition. Porter, however, is a federal

inmate confined at Coleman Federal Correctional Institution and is currently serving

a 182-year sentence of incarceration. See Porter v. United States, No. 3:10-cv-57-VMC-

TEM (M.D. Fla. July 24, 2012) (Doc. 37). As such, since Porter is not in state custody,

relief cannot be granted under § 2254.

      Further, Porter has already filed a petition to vacate his sentence under 28

U.S.C. § 2255, and the Court adjudicated Porter’s federal habeas claims challenging

his judgment of conviction. See Porter, No. 3:10-cv-57-VMC-TEM (M.D. Fla. July 24,

2012) (Doc. 37). Thus, while the current allegations are nonsensical, to the extent

Porter attempts to challenge his underlying conviction under § 2255, this Court has

no authority to consider Porter’s Petition without prior authorization from the
Eleventh Circuit Court of Appeals. See United States v. Holt, 417 F.3d 1172, 1175

(11th Cir. 2005) (citing Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003)).

Because the Eleventh Circuit has not authorized Porter to file a second or successive

motion to vacate, the Court lacks jurisdiction.

        Moreover, Mr. Milton is not an attorney licensed to practice in the State of

Florida; thus, he is not allowed to sign and file pleadings on Porter’s behalf. The Court

admonishes Mr. Milton to refrain from filing unauthorized pleadings.1

        Accordingly, it is hereby

        ORDERED AND ADJUDGED:

        1.    The Petition (Doc. 1) is DISMISSED WITHOUT PREJUDICE for lack

of jurisdiction.

        2.    The Clerk of Court is directed to enter judgment dismissing this case

without prejudice, terminating any pending motions, and closing the case.

        DONE AND ORDERED at Jacksonville, Florida, this 21st day of November,

2018.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge

Jax-7
C:    Patrick Fitzgerald Porter, #31423-018

        1The Court has previously stricken pleadings filed by Mr. Milton, with
admonitions to refrain from filing unauthorized pleadings. Hussien v. United States,
No. 3:09-cv-118-J-25TEM (M.D. Fla. June 18, 2010); Milton v. State of Florida, No.
3:09-cv-135-J-32MCR (M.D. Fla. April 21, 2009).


                                           2
